18-2410
     Kabir v. Barr
                                                                           BIA
                                                                   A070 582 946
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of April, two thousand twenty.
 5
 6   PRESENT:
 7            ROBERT A. KATZMANN,
 8                 Chief Judge,
 9            DENNY CHIN,
10            MICHAEL H. PARK,
11                 Circuit Judges.
12   _____________________________________
13
14   MOHAMMED KABIR,
15            Petitioner,
16
17                   v.                                  18-2410
18                                                       NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Salim Sheikh, Esq., New York, NY.
25
26   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
27                                   General; Mary Jane Candaux,
28                                   Assistant Director; Stephanie E.
29                                   Beckett, Trial Attorney, Office of
 1                                    Immigration Litigation, United
 2                                    States Department of Justice,
 3                                    Washington, DC.

 4         UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8          Petitioner    Mohammed     Kabir,   a     native   and   citizen    of

9    Bangladesh, seeks review of a July 16, 2018 decision of the

10   BIA denying his motion to reopen as untimely.             In re Mohammed

11   Kabir, No. A 070 582 946 (B.I.A. July 16, 2018).                We assume

12   the   parties’     familiarity    with    the    underlying     facts    and

13   procedural history in this case.

14         We review the agency’s denial of a motion to reopen for

15   abuse of discretion but review any finding regarding changed

16   country conditions for substantial evidence.               Jian Hui Shao

17   v. Mukasey, 546 F.3d 138, 168–69 (2d Cir. 2008).                 An alien

18   seeking to reopen proceedings may file only one motion to

19   reopen   no   later   than   90    days   after    the   date    on   which

20   the final administrative decision was rendered.                  8 U.S.C.

21   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).                Kabir’s

22   January 2018 motion to reopen was untimely filed more than 17


                                         2
 1   years   after    his   2000   removal     order.    The    90-day     time

 2   limitation does not apply if reopening is sought to apply for

 3   asylum “based on changed country conditions arising in the

 4   country of nationality or the country to which removal has

 5   been ordered, if such evidence is material and was not

 6   available and would not have been discovered or presented at

 7   the previous proceeding.”           8 U.S.C. § 1229a(c)(7)(C)(ii);

 8   see   also   8   C.F.R.   §   1003.2(c)(3)(ii).       Here,     the   BIA

 9   reasonably concluded that Kabir’s evidence did not establish

10   such a change.

11         Kabir argues that conditions have worsened for Jatiya

12   Party members like himself.        “In determining whether evidence

13   accompanying     a   motion   to   reopen   demonstrates    a   material

14   change in country conditions that would justify reopening,

15   [the agency] compare[s] the evidence of country conditions

16   submitted with the motion to those that existed at the time

17   of the merits hearing below.”           In re S-Y-G-, 24 I. & N. Dec.

18   247, 253 (B.I.A. 2007).            In support of reopening, Kabir

19   submitted news articles and State Department Human Rights

20   Reports for Bangladesh.       The articles report that the Jatiya

21   Party chairman was detained in a hospital in 2013 after he


                                         3
 1   threatened to commit suicide if arrested and a former Jatiya

 2   Party leader was murdered by unknown assailants in 2016.

 3   Certified Administrative Record at 71–77.                 The articles also

 4   reflect     general    religious       and       political       violence     in

 5   Bangladesh and the Awami League’s crackdown on political

 6   dissent. Id. at 80–90.      The 2015 and 2016 State Department

 7   reports similarly discuss that crackdown and political and

 8   religious    violence,    but   the       reports    do   not    mention    any

9    specific targeting of the Jatiya Party, which the 2016 report

10   characterizes as the “official opposition party” and “part of

11   the ruling coalition.” Id. at 121.

12       The record reflects similar conditions at the time of

13   Kabir’s proceedings before the IJ in 1998.                At that time, the

14   Awami   League   was     in   power,       and     political     violence    in

15   Bangladesh     was    widespread. Id.    at    420,     425,     435.

16   Accordingly, because the evidence did not reflect a material

17   change for members of the Jatiya Party, the BIA did not abuse

18   its discretion in denying Kabir’s motion as untimely.                     See 8

19   U.S.C. § 1229a(c)(7)(C).         Because the denial of the motion

20   as untimely is dispositive, we do not reach Kabir’s additional

21   arguments regarding the merits of his underlying claims for


                                           4
1   relief.

2       For the foregoing reasons, the petition for review is

3   DENIED.   All pending motions and applications are DENIED and

4   stays VACATED.

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe,
7                               Clerk of Court




                                  5